                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                                No. 5:19-CR-356-D-1

                                        )
 UNITED STATES OF AMERICA               )
                                        )                   ORDER
       v.                               )
                                        )
 JAMES NATHAN CRAWFORD,                 )
 JR.,                                   )
                                        )
      Defendant.                        )


      This matter comes before the court on the United States' Motion to seal Exhibit

1, medical records [D.E. 285] attached to the United States' response in opposition to

Defendant's motion for compassionate release [D.E. 269].

      For good cause having been shown, the United States' motion is GRANTED.

The Clerk of Court is DIRECTED to seal the Exhibit 1 [D.E. 285] attached to the

United States' response in opposition to Defendant's motion for compassionate

release.

      SO ORDERED this ...12.-day of   .:w   2021.




                                       United States District Judge
